Morrill, C. J.
Upon ah examination of the record in this case, we have come to the conclusion that we have seldom heard more serious charges preferred against a woman, than was prefered by the husband against his wife in this case. Indeed it is difficult to imagine any thing more disreputable. As the jury have ignored these charges, and as the husband has not furnished us the least particle of evidence to sustain the charges, and as also the jury have sustained by their verdict the charges and allegations made by the wife in the nature of a cross bill, in her answer against the husband, we affirm the judgment of the district court in granting the divorce in favor of the wife against her husband.
It is further considered that the decree relative to the division of the property be reversed, and proceeding to render such a decree as the district court should have entered, it is ordered and decreed that W. C. Wiley pay annually on the first day of July of each and every year to Martha E. Wiley one hundred dollars, during her life or until she may marry ; the first payment to be made on the first day of July, 18T0. It is further decreed that an additional hundred dollars be paid by the said W. C. Wiley to Martha Wiley, to enable her to pay her attorney’s fees herein, and that the said W. C. Wiley pay all costs in this suit expended. And the said W. C. Wiley is hereby ordered and directed to refrain from selling or disposing of his property for the purpose of avoiding paying the amount herein ordered; and all sales made by the said W. 0: Wiley for this purpose are hereby decreed to be void. It is further decreed that the district court make such orders and decrees as may be necessary to enforce this decree.
Reversed as to alimony, and rendered.